Citation Nr: 1309825	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a left ankle disability as a residual of a fracture.

2.  Entitlement to a rating higher than 20 percent for a low back disability.

3.  Entitlement to a rating higher than 10 percent prior to August 23, 2011 for degenerative disease of the left thigh, and to a rating higher than 20 percent since.

4.  Entitlement to a rating higher than 10 percent for limited left thigh extension since February 23, 2012.

5.  Entitlement to an initial compensable rating for limited left thigh flexion since August 23, 2011.


6.  Entitlement to a rating higher than 10 percent since April 23, 2002 for left knee disability (including especially instability or subluxation).

7.  Entitlement to a compensable rating since August 23, 2011 for limitation of left knee extension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1944 to July 1946 and from April 1951 to September 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since, however, the Veteran resides in Florida, the St. Petersburg RO had jurisdiction to certify the appeal to the Board.

In December 2007, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO); the transcript of that hearing is of record.

In January 2008, the Veteran also requested a hearing at the RO before the Board (Travel Board hearing), but he later cancelled this additional hearing request in July 2009.  38 C.F.R. § 20.704(e).  He later failed to report, so was a no show, for a hearing additionally scheduled for March 2010.

In August 2011, the Board remanded the claims to obtain additional treatment records and to arrange for examinations reassessing the severity of the disabilities.  An August 2012 rating decision since issued, on remand, increased the rating of the left hip disorder, now characterized as left thigh degenerative disease, to 20 percent effective August 23, 2011, and granted separate noncompensable ratings for limitation of left thigh extension and flexion, also effective August 23, 2011.  As well, that rating decision granted a separate noncompensable rating for limitation of left knee extension, also effective August 23, 2011.  An even more recent November 2012 rating decision, also on remand, increased the rating for the limitation of left thigh extension to 10 percent effective February 23, 2012.

The Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file and found additional medical evidence concerning the left ankle, left hip, and low back disabilities that is not in the physical claims file and that apparently has not been considered by the RO or Appeals Management Center (AMC) as the Agency of Original Jurisdiction (AOJ).  But the Board may consider these claims and this additional evidence without having the Veteran waive this right since this evidence is merely cumulative of already existing evidence in the file in that the record already shows his left ankle, left hip, and low back disabilities are manifested by pain.  Thus, again remanding his claims merely to consider evidence providing no new information as to the severity of these disabilities would not benefit him and, instead, only cause undue delay in considering these claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the [Veterans Claims Assistance Act (VCAA)] is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran).  Indeed, though inapplicable here, there even has been a change of policy for substantive appeals filed on or after February 2, 2013, as the Board no longer needs to obtain this waiver because § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165, amended 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative request in writing that the AOJ initially review such evidence.

It further deserves mentioning, however, that additional claims concerning gastroesophageal reflux disease (GERD), hypertension, and heart disease have been raised by the record in the January 2013 written brief, but have not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over these other claims so is referring them to the RO for all appropriate development and consideration.

As for the claims that are presently before the Board, they were advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The left ankle disability is not shown at any time during the appeal to approximate or involve ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion of 10 degrees, or with abduction, adduction, inversion or eversion deformity.

2.  The low back disability is not shown to approximate or involve limitation of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; as well, incapacitating episodes or separately ratable neurological manifestations are not shown either.

3.  Prior to August 23, 2011, left thigh abduction did not approximate or involve motion lost beyond 10 degrees, and at no time during the appeal was there evidence of ankylosis.

4.  From August 23, 2011 to February 23, 2012, the left thigh extension did not approximate or involve limitation to 5 degrees, and at no time during the appeal was there evidence of ankylosis.

5.  The left thigh disability is not shown to approximate or involve limitation of flexion to 45 degrees at any time during the appeal.

6.  The left knee disability is not shown to approximate or involve moderate or severe impairment on account of recurrent subluxation or lateral instability or dislocation at any time during the appeal.

7.  The left knee disability was shown to either approximate or involve limitation of extension of 10 degrees prior to February 23, 2012; limitation of extension to 15 degrees or ankylosis however has not been shown at any time during the appeal.

8.  Beginning February 23, 2012, the left knee disability was manifested by full extension with no pain, painful motion, or any other factors affecting the range of motion.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 percent for the residuals of the fractured left ankle.  38 U.S.C.A. §§ 1155, 5107(b); 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 38 C.F.R § 4.71a, Diagnostic Code (Code) 5270 (2012).

2.  The criteria are not met for a rating higher than 20 percent for the low back disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5235-5243 (2012).

3.  The criteria are not met for a rating higher than 10 percent for the left thigh degenerative disease involving limitation of left thigh abduction prior to August 23, 2011, or for a rating higher than 20 percent since that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5253 (2012).

4.  The criteria are not met for an initial rating higher than 10 percent for the left thigh disability involving limitation of left thigh extension beginning February 23, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5251 (2012).

5.  The criteria are not met for an initial compensable rating for the left thigh disability involving limitation of left thigh flexion beginning August 23, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5252 (2012).

6.  The criteria are not met for a rating higher than 10 percent the left knee disability (recurrent subluxation and lateral instability component).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5299-5257 (2012). 

7.  The criteria are met, however, prior to February 23, 2012, for a 10 percent rating for left knee disability involving limitation of extension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5261 (2012). 

8.  The criteria are not met beginning February 23, 2012, for continuation of the compensable rating for the left knee disability involving limitation of extension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5261 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which portion of the information and evidence VA will obtain and which portion of the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This notice ideally should provided to the Veteran prior to initially adjudicating his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing all necessary VCAA notice and then readjudicating the claim - such as in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that VCAA notice errors, even if shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran bears this burden of proof of not only establishing error, but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of the claim.

These VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  But when, as is partly the case here, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  
According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.

July 2007 and November 2011 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations cited above.  In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, the assistance that VA would provide to obtain information and evidence in support of his claims, and general notice regarding how disability ratings are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling the lower Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (concluding that "generic" notice in response to a claim for an increased rating is all that is required, not also notice of specific or alternative diagnostic codes (DCs) or daily life evidence, etc.).

And, indeed, although as concerning some of his claims not technically required, he nonetheless was given notice regarding disability ratings and effective dates of awards consistent with the holding in Dingess.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file, as well as all post-service pertinent or identified records that could be obtained.  Pursuant to the Board's August 2011 remand, additional treatment records were obtained and VA compensation examinations arranged to obtain current findings regarding the severity of these disabilities at issue.  These examinations are adequate for rating these disabilities because the reports of them contain the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to "stage" the rating to compensate the Veteran for this variance, as the RO/AMC already has done in this case by incrementally increasing at least some of the ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999) (employing this practice irrespective of whether the rating being contested in an initial or established rating).

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40. 

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Codes 5003 and 5010.  This is because, read together, Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Descriptive terms such as "slight", "moderate", "severe" and "marked", etc., are in certain instances not specifically defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§§ 4.2, 4.6.

ANALYSIS

A.  Left Ankle

The Veteran's left ankle disability is rated pursuant to 38 C.F.R. § 4.71a, Code 5270.  This Code is based on ankylosis of the ankle and provides a 30 percent rating when there is ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is assignable when there is ankylosis at plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Id.  

For VA rating purposes, full range of motion of an ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II. 


In the present case, there is no evidence of ankylosis, the current rating was assigned based on consideration of additional factors such as those set forth in DeLuca.  In the absence of ankylosis to the degree described in the criteria or abduction, adduction, inversion, or eversion deformity, or disability that more closely approximates criteria for a 40 percent rating, a higher rating is not assignable.

The Veteran underwent a VA compensation examination in March 2007 at which time he indicated that the disability limited his activity level and was treated with medication.  Symptoms included left ankle pain, stiffness, weakness, giving way, incoordination, decreased speed of joint motion, repeated effusion, swelling, tenderness, and severe flare-ups.  There was no deformity, instability, dislocation or subluxation, or locking.  He was unable to walk without significant pain.  The physical examination revealed that there was bony joint enlargement, crepitus, deformity, painful movement, weakness, abnormal motion, and guarding of movement.  There was no ankle instability and a valgus angulation was noted.  Active and passive range of motion studies revealed plantar flexion from 0 degrees to 45 degrees with pain beginning at the end range.  Active and passive dorsiflexion was from 0 to 5 degrees with pain beginning at 0 degrees.  Pain was present with active and passive motion and after repetitive use, but there was no additional loss of motion on repetitive use.  He was able to stand 3 to 8 hours with short rest periods, but all of his weight rested on the right lower extremity when he stood.  He always used a walker to ambulate and he was limited to walking 1/4 mile.  Left ankle X-rays in April 2006 revealed an old ununited fraction, medial malleolus; mild degenerative joint disease; and soft-tissue swelling.  The effect on usual daily activities was moderate regarding chores, bathing, and toileting, and mild regarding shopping, exercise, and recreation; it prevented sports but had no impact on feeding, grooming, traveling, or driving.  The spine examination that same month noted that left ankle motor strength was 5/5 and that the ankle jerk was absent.

In December 2007, the Veteran testified regarding his ankle symptoms and he indicated that pain was his primary symptom.

On June 2008 VA compensation examination, the Veteran reported that since the last examination he stumbled frequently and his left ankle was swollen most of the time, but that it was otherwise stable.  His symptoms were reported as left ankle deformity, instability, pain, stiffness, incoordination, swelling, and tenderness.  There was no giving way, weakness, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, or flare-ups.  There were no incapacitating episodes of arthritis, he was limited to walking no more than a few yards, he could not stand more than a few minutes, and he always used a walker.  General joint findings were bony joint enlargement, tenderness, pain at rest, and guarding of movement; there was no instability or angulation.  Active range of motion studies revealed dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 40 degrees with objective evidence of pain with active motion.  There was no joint ankylosis or additional limitation with repetitive motion, but there was pain on repetitive motion.  The combined functional effects of the left hip, left knee, and left ankle were decreased mobility, problems with lifting and carrying, and pain.  The disabilities had a moderate impact on activities of daily living such as chores and shopping, and mild impact on traveling, bathing, and dressing.  The disabilities prevented exercise.  The spine examination that same month found no change in left ankle motor strength or ankle jerk. 

In May 2009, the Veteran complained of left ankle pain.  A June 2009 VA treatment record shows the Veteran was seen in the emergency department due to a fall caused by his left ankle disability.

On August 2011 VA compensation examination, the Veteran reported having flare-ups upon standing with weight bearing on the left foot and movement of the left ankle.  Range of motion studies revealed plantar flexion to 25 degrees and plantar dorsiflexion (extension) to 15 degrees with pain objectively noted at the end ranges.  Repetitive motion testing was performed with plantar flexion limited to 20 degrees and no change in extension.  Although there was additional limitation in the range of motion after repetitive motion there was no functional loss and/or functional impairment of the ankle.  There was localized tenderness or pain on palpation of the left ankle.  Muscle strength was 4/5, which reflected active movement against some resistance.  The joint was stable with no evidence of laxity.  Ankylosis was not present.  The Veteran used a cane occasionally and a wheelchair regularly, in part, due to his left ankle.  The left ankle disability was not found to cause functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

On February 2012 VA compensation examination, the Veteran did not report any new left ankle complaints.  Range of motion studies revealed left ankle plantar flexion to 40 degrees and plantar dorsiflexion to 15 degrees with no objective evidence of painful motion with flexion or extension.  Repetitive testing was accomplished and there was no change in the ranges of motions or functional loss or functional impairment.  There was no evidence of localized tenderness or pain on palpation of the left ankle and muscle strength testing was 5/5.  Instability and ankylosis were not present.  The Veteran used a wheelchair constantly, but the left ankle disability was not found to cause functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The evidence does not support a finding that the left ankle disability approximates the criteria for a 40 percent rating.  Throughout the appeal, the left ankle disability was not manifested by significant limitation of motion and there was no evidence of ankylosis or deformity in abduction, adduction, inversion, or eversion.  Other factors such as those outlined in DeLuca are not shown to be sufficiently severe to assign the next higher rating.  While pain, painful motion, stiffness, swelling, giving way, incoordination, and flare-ups were noted on the examinations in 2007 and 2008, pain was his primary symptom.  Since pain is already contemplated in the current rating and the disability is shown to respond fairly well to medication and rest, a higher rating is not warranted on this basis.  Examinations in 2011 and 2012 show fewer complaints and indicate there was no functional loss or functional impairment with repetitive motion.  Although the Veteran was shown to use assistive devices such as a walker and eventually a wheelchair, the need for these devices was only partially due to the left ankle disability.


Based on the manifestations of the left ankle disability and the functional impact it produced, a preponderance of the evidence weighs against a finding that the disability meets or approximates the criteria for a higher rating.  Under the circumstances, the benefit-of-the-doubt doctrine is inapplicable and the claim is denied.

B.  Low Back

The service-connected low back disability is currently rated 20 percent disabling pursuant to Codes 5299-5237 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27 (2012). 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Note (5) in DCs 5235-5242 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Any associated objective abnormalities such as bowel or bladder impairment are to be rated separately under an appropriate Diagnostic Code.  See Note (1) of General Rating Formula. 

Note (2) (see also Plate V) explains that, for VA compensation purposes, normal flexion of the thoracolumbar spine is from zero to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The normal combined range of motion, then, is 240 degrees and refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Because the General Formula is identical for all Diagnostic Codes pertaining to the spine other than for intervertebral disc syndrome (IVDS), consideration of other relevant diagnostic codes pertaining to the spine is not required.  See 38 C.F.R. § 4.71a, Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2012); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Intervertebral disc syndrome (IVDS) should be evaluated either under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (VA's combined ratings table).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed - else, it would violate VA' anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).


Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) in Code 5243 for IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

On March 2007 VA compensation examination of the spine, the Veteran was considered to be a difficult historian; his story wandered and he had difficulty answering all questions to complete the examination report.  He indicated that his back pain was treated with medication and that it produced a fair response.  There was no history of urinary or bowel problems.  He indicated a history of numbness, paresthesias, leg or foot weakness, falls, and unsteadiness, but the etiology of these symptoms was unrelated to the claimed disability.  There was also a history of fatigue, weakness, stiffness, spasms, and pain.  The pain was in the lower lumbar spine and it was moderate in severity, constant, and daily, but there was no radiation of pain.  Flare-ups were moderate in severity and occurred if he was too active.  The frequency and duration of the flare-ups were not known.  There were no incapacitating episodes during the past 12 months and he was limited to walking 1/4 mile.  

Objectively, there was no evidence of spasms, weakness, or right-sided tenderness, but there was atrophy, guarding, pain with motion, and left-sided tenderness.  There was muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  His posture was stooped with the pelvis tilted to the right and his gait was antalgic with poor propulsion.  There was no gibbus, lumbar lordosis, or reverse lordosis, but there was kyphosis, list, scoliosis and lumbar flattening.  Range of motion studies revealed active flexion from 0 degrees to 80 degrees with pain at the end range and passive flexion from 0 degrees to 90 degrees with pain beginning at 80 degrees.  Active extension was from 0 degrees to 20 degrees with pain beginning at the end range.  Passive extension was from 0 degrees to 25 degrees with pain beginning at 20 degrees.  Right lateral flexion was from 0 degrees to 25 degrees actively and passively with pain at the end range.  Active left lateral flexion was from 0 degrees to 20 degrees with pain beginning at the end range.  Passive left lateral flexion was from 0 degrees to 25 degrees with pain beginning at 20 degrees.  Right rotation was from 0 degrees to 20 degrees actively and passively with pain beginning at the end range.  Active left rotation was from 0 degrees to 15 degrees with pain beginning at the end range.  Passive left rotation was from 0 degrees to 20 degrees with pain beginning at 15 degrees.  With all ranges tested there was pain after repetitive use but no additional loss of motion on repetitive use of the joint.  X-rays revealed advanced degenerative changes.  The Veteran's degenerative disc and joint disease impacted his usual daily activities in that the effect was moderate with chores, shopping, exercise, traveling, bathing, dressing, and toileting; mild with grooming; and prevented sports and recreation.

On June 2008 VA compensation examination, the Veteran reported having frequent low back pain since his last compensation examination that was treated with medication that resulted in a good response.  There was no history of urinary or bowel problems, numbness, paresthesias, leg or foot weakness, or unsteadiness.  There was a history of falls, fatigue, decreased motion, stiffness, and pain, but not weakness, spasms, or radiation of pain.  Lumbar pain was moderate in severity and lasted for hours on a daily basis.  The Veteran denied having flare-ups.  There were no incapacitating episodes of spine disease and he was unable to walk more than a few yards.  He did not use a back brace but he did use a walker.  His posture was stooped and he walked with an antalgic gait.  Lumbar flattening was present, but no other abnormal spine curvature was found.  The examination revealed objective evidence of spasms and left-sided tenderness; there was no atrophy, guarding, painful motion, or weakness.  The muscle spasms were not severe enough to be responsible for the abnormal gait or spinal contour.  The sensory examination of the lower extremities was normal.  The reflex examination of the lower extremities revealed knee and ankle jerks.  Range of motion studies revealed flexion from 0 degrees to 80 degrees, extension from 0 degrees to 20 degrees, bilateral lateral flexion from 0 degrees to 20 degrees, and bilateral rotation from 0 degrees to 25 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion; however, there was no additional limitation of motion on repetitive motion.  April 2006 X-rays revealed advanced degenerative changes.  His degenerative disc and joint disease of the lumbar spine had a significant effect on his usual occupation due to pain.  His usual daily activities were impacted in that the disability prevented exercise and mildly impacted chores and shopping; there was no impact regarding other activities.

An April 2009 VA treatment record indicates there was no limitation of motion in the Veteran's spine.  VA treatment records in February, April, August, and October 2010 note the Veteran's complaints of low back pain with exacerbations of pain noted in February and August.

On February 2012 VA compensation examination of the spine, the Veteran was not considered a good historian since his treatment records showed complaints of pain but he denied having any pain on examination.  He also denied having flare-ups.  Range of motion of the thoracolumbar spine showed that forward flexion was to 80 degrees, extension was to 25 degrees, bilateral lateral flexion was to 25 degrees, and bilateral rotation was to 25 degrees; there was no objective evidence of pain with any ranges of motion that were tested.  The Veteran performed repetitive motion without any changes in forward flexion, extension, lateral flexion, or rotation.  There was also no evidence of functional loss or functional impairment, localized tenderness or pain to palpation of the thoracolumbar spine, guarding, muscle spasms, or atrophy.  There was no evidence of radiculopathy or of signs or symptoms due to radiculopathy.  The examiner also indicated that there were no neurological abnormalities or findings related to a thoracolumbar spine disorder and that IVDS was not present.  


To assign the next higher rating of 40 percent, the service-connected low back disability must approximate or involve forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable anklyosis of the entire thoracolumbar spine.  Here, the criteria are not met since VA examinations reflect that ankylosis was not present and forward flexion was limited to no less than 80 degrees throughout the appeal.  Other factors were considered to determine whether the disability approximated the criteria for a higher rating, but the Board finds that it did not.  In this regard, painful motion was only noted either at the end range or near the end range.  Repetitive motion did not produce additional functional loss or loss of motion.  Extension, lateral flexion, and rotation were not significantly diminished.  Flare-ups were not present throughout most of the appeal and although they were reported on the March 2007 VA compensation examination, the Veteran was unable to state the frequency or the duration of the episodes.  Weakness, stiffness, fatigue, and spasms were reported at various times, but the record does not indicate that these additional symptoms produced additional impairment that approximated the criteria for a higher rating.

Based on the record, the service-connected disability does not meet or approximate the criteria for a higher rating of 40 percent.

Alternatively rating the disability based on incapacitating episodes due to IVDS would not result in a higher rating since the February 2012 VA compensation examiner indicated that the Veteran did not have IVDS and since the Veteran did not have incapacitating episodes, as defined by regulation.

Note 1 following the General Rating Formula provides that associated neurologic abnormalities are rated separately; however, since the compensation examinations indicate there is no radiculopathy or associated neurological abnormalities, separate ratings may not be assigned.


Based on the manifestations of the low back disability and the functional impact it produces, a preponderance of the evidence weighs against a finding that the disability meets or approximates the criteria for a higher rating.  Under the circumstances, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.

C.  Left Thigh and Hip

The left thigh disability was assigned a stage rating with a 10 percent disability rating in effect for the period prior to August 23, 2011, and a 20 percent rating in effect beginning on that date.  Code 5253 addresses impairment of the thigh and provides a 10 percent rating for limitation of rotation of the thigh such that the individual cannot toe-out more than 15 degrees with the affected leg or for limitation of abduction of the thigh such that the legs cannot be crossed.  Limitation of abduction such that motion is lost beyond 10 degrees is assigned a maximum 20 percent rating.  See 38 C.F.R. § 4.71. 

There are also separate ratings of 10 percent in effect based on Code 5251 (limitation of extension) beginning February 23, 2012, and a noncompensable (zero percent) rating in effect based on Code 5252 (limitation of flexion) beginning August 23, 2011.

Since there is no evidence of ankylosis, flail hip joint, or femur impairment with fracture, Codes 5250, 5254, and 5255 are not applicable.

The normal range of motion for the hip is from 0 degrees extension to 125 degrees flexion and from 0 to 45 degrees abduction.  38 C.F.R. § 4.71, Plate II. 

Code 5251 addresses limitation of extension of the thigh and provides a maximum 10 percent rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71.


The thigh disability is rated pursuant to Code 5252, which provides a10 percent rating when thigh flexion is limited to 45 degrees; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and the maximum rating of 40 percent is warranted for when flexion is limited to 10 degrees.  Id.

On March 2007 VA examination, the Veteran reported taking medication for the left high disability with a fair response.  He denied deformity, giving way, instability, episodes of dislocation or subluxation, locking, and flare-ups, but he endorsed pain,  stiffness, weakness, incoordination, decreased speed of joint motion, and repeated effusion.  There were no constitutional symptoms of arthritis and there were no incapacitating episodes.  The Veteran was limited to standing from 3 to 8 hours with only short rest periods and he stood with all of his weight on his right leg.  He walked with a walker and was limited to walking 1/4 mile.  On physical examination, he had an antalgic gait with poor propulsion.  There was bony joint enlargement, tenderness, painful movement, weakness, abnormal motion, and guarding of movement.  

Range of motion studies revealed that the Veteran could cross his legs and toe out to greater than 15 degrees.  Active flexion range of motion was from 0 degrees to 90 degrees with pain beginning at the end range.  Passive flexion range of motion was from 0 degrees to 100 degrees with pain beginning at 90 degrees.  Thigh extension was from 0 degrees to 20 degrees actively and passively with pain beginning at the end range.  Abduction was from 0 degrees to 35 degrees actively and passively with pain beginning at 0 degrees.  Active thigh adduction was from 0 degrees to 20 degrees with pain beginning at the end range.  Passive adduction was from 0 degrees to 25 degrees with pain beginning at the end range.  Active internal thigh rotation was from 0 degrees to 20 degrees with pain beginning at 0 degrees.  Passive internal rotation was from 0 degrees to25 degrees with pain beginning at 0 degrees.  Active external thigh rotation was from 0 degrees to 40 degrees with pain beginning at the end range.  Passive external rotation was from 0 degrees to 45 degrees with pain beginning at 40 degrees.  With all ranges tested there was pain after repetitive use but there was no additional loss of motion.  X-rays revealed moderate degenerative joint disease.  The effect of usual daily activities was moderate regarding chores, bathing, dressing, and toileting, and mild regarding shopping, exercise, and recreation; there was no impact on traveling, feeding, grooming, or driving.  The spine VA compensation examination that same month indicated that left hip motor strength was 5/5.

On June 2008 VA compensation examination, the Veteran reported that his left hip had hurt continuously since the last compensation examination and worsened when he sat.  He denied hip deformity, incoordination, giving way, instability, episodes of dislocation or subluxation, locking, effusion, flare-ups, and symptoms of inflammation.  He endorsed pain, stiffness, weakness, and decreased speed of joint motion.  There were no incapacitating episodes of arthritis, he was unable to stand more than a few minutes, and he was unable to walk more than a few yards.  He used a brace and walker.  His gait was antalgic and there was no evidence of abnormal weight-bearing.  Findings included pain at rest and guarding of movement.  Range of motion studies revealed left hip flexion from 0 to 90 degrees, extension from 0 to 20 degrees, and abduction from 0 to 30 degrees.  He could not cross his left leg over his right leg and he could not toe out to greater than 15 degrees.   There was objective evidence of pain with active motion and after repetitive motion, but there was no additional limitation after repetitions of range of motion.  X-rays revealed minimal degenerative joint disease.  The combined functional effect of the left hip, left knee, and left ankle were decreased mobility, problems with lifting and carrying, and pain.  The disabilities had moderate impact on usual daily activities such as chores and shopping, and mild impact on traveling, bathing, and dressing.  The disabilities prevented exercise.  The VA compensation spine examination that same month indicated that left hip motor strength was 4/5.

An April 2010 VA treatment record notes the Veteran's complaints of increased left hip pain.  On examination, he was able to lift his left leg with minimal left hip pain and there was no tenderness on adduction but there was tenderness to palpation of the left hip joint.


On August 2011 VA compensation examination, the Veteran reported flare-ups and he stated that his left hip hurt when he stood and put weight on his left foot.  Movement of the left hip also caused pain.  Range of motion studies revealed left hip flexion to 90 degrees with pain at the end range and extension to greater than 5 degrees with pain beginning at greater than 5 degrees.  Abduction was not lost beyond 10 degrees, adduction was limited such that the Veteran could not cross his legs, and rotation was not limited such that he could not toe-out more than 15 degrees.  The Veteran could perform repetitive testing with flexion limited to 75 degrees; there was no change in extension.  With repetition, abduction was lost beyond 10 degrees but adduction was not limited such that he could not cross his legs.  Rotation was limited such that he could not toe-out more than 15 degrees.  The examiner indicated that there was no additional limitation in range of thigh motion following repetitive-use testing or functional loss and/or functional impairment of the hip and thigh.  In this regard, there was no evidence of more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy, instability, disturbance of locomotion, or interference with sitting, standing, and/or weight-bearing.  There was no localized tenderness to palpation of the left hip joint and muscle strength was 4/5, which indicates there was active movement against some resistance.  There was no ankylosis of the hip, malunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran regularly used a wheelchair and occasionally used a cane due to left hip, knee, and ankle pain.  The left thigh/hip disability did not cause functional impairment of the left extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The disability impacted the Veteran's ability to work as he had hip pain with any movement of the left hip and upon standing.

On February 2012 VA compensation examination, the Veteran denied having any complaints to include flare-ups and range of motion studies revealed left hip flexion to 120 degrees and extension to 5 degrees; there was no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that he could not toe-out more than 15 degrees.  He performed repetitive testing that revealed no changes.  There was no additional limitation in range of hip motion, and there was no functional loss, functional impairment and/or additional limitation of motion after repetitive use.  There was no localized tenderness on palpation of the hip joint and muscle strength was 5/5.  There was no evidence of ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  There was no history of thigh or hip surgery, and the thigh disability did not cause functional impairment of the left extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The disability did not impact his ability to work.

Regarding Code 5253, no higher than a 10 percent rating is warranted prior to August 23, 2011 because abduction was only limited to 30 degrees and there was no additional loss of motion following repetitive use.  Consideration was given to other factors such as reports of tenderness, pain, painful motion, and weakness in determining whether the left thigh disability approximated the criteria for a higher rating, but the evidence shows that with repetitive motion there was no additional limitation of motion.  Although the Veteran used assistive devices to ambulate and he could only walk short distances, this was due to a combination of his service-connected disabilities and not just the left thigh disability.  

Regarding the period beginning August 23, 2011, the currently assigned 20 percent rating is the maximum schedular rating for Code 5253.  Likewise, a maximum rating of 10 percent is in effect for limitation of left thigh extension, effective February 23, 2012.  Prior to this date, left thigh extension was to 20 degrees; therefore, a compensable rating was not warranted.  Additional factors were considered to determine whether the disability approximated a higher rating prior to August 23, 2011, but there was no additional limitation of motion found following repetition of motion.

The only other pertinent Code upon which an increase may be based is Code 5252, for limitation of flexion.  In order to assign a compensable rating, there must at least be an approximation of limitation to 45 degrees.  The record shows that left hip flexion was not limited to this degree at any time during the appeal and that, in fact, flexion was limited at worst to 90 degrees with pain noted at the end range of motion.  No additional factors were found to produce additional limitation after repetitive use, therefore, the criteria for a higher rating are not approximated or met.

As a preponderance of the evidence is against assigning higher ratings for the left thigh disability, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.

D.  Left Knee

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees. A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

"Other" knee impairment, including recurrent subluxation or lateral instability, is rated 10 percent when resulting in slight knee disability, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Code 5257.

On the March 2007 VA examination, the Veteran reported taking medication for his left knee disability with a fair response.  His symptoms included instability, pain, stiffness, weakness, incoordination, repeated effusion, decreased speed of joint motion, swelling, tenderness, warmth, redness, repeated effusion, and severe flare-ups 8 to 10 times a day that lasted for hours; he did not have deformity, giving way, episodes of dislocation or subluxation, or locking.

There were no constitutional symptoms of arthritis and there were no incapacitating episodes.  The Veteran was limited to standing from 3 to 8 hours with only short rest periods and he stood with all of his weight on his right leg.  He walked with a walker and was limited to walking 1/4 mile.  On physical examination, he had an antalgic gait with poor propulsion.  Findings included bony joint enlargement, crepitus, painful movement, weakness, abnormal motion, and guarding of movement.  There was no grinding, clicks or snaps, or patellar or meniscus abnormality.

Range of motion studies of the left knee revealed active and passive flexion from -5 degrees to 90 degrees with pain beginning at -5 degrees to the end range of motion.  Active and passive knee extension was from 90 degrees to -5 degrees with pain beginning 90 degrees to the end range of motion.  There was pain after repetitive use but there was no additional loss of knee motion with repetition.  X-rays revealed advanced degenerative joint disease.  The left knee disability impacted usual daily activities in that the effect was moderate regarding chores, shopping, exercise, recreation, bathing, dressing, and toileting, and prevented sports; there was no effect regarding traveling, feeding, grooming, and driving.  The VA compensation spine examination that same month indicated that left ankle strength was 5/5 and absent ankle jerk.

On June 2008 VA compensation examination, the Veteran reported that since his last compensation examination his left knee gave way, which caused him to fall twice.  He had a good response to medication.  Left knee symptoms were giving way, pain, stiffness, weakness, incoordintion, and decreased speed of joint motion; there was no instability, subluxation or dislocation, locking, effusion, inflammation symptoms, or flare-ups.  There were no incapacitating episodes of arthritis, he was unable to stand more than a few minutes, and he was unable to walk more than a few yards.  He used a brace and walker.  His gait was antalgic and there was no evidence of abnormal weight-bearing.  Range of motion studies revealed active left knee flexion from 0 degrees to 100 degrees and extension limited by 10 degrees.  There was objective evidence of pain with active motion and following repetitive motion but there was no additional limitation after repetitive motion.  The combined functional effects of the left hip, left knee, and left ankle were decreased mobility, problems with lifting and carrying, and pain.  The disabilities had moderate impact on activities of daily living such as chores and shopping, and mild impact on traveling, bathing, and dressing.  The disabilities prevented exercise.  The VA compensation spine examination that same month found no change in the left ankle jerk.

An April 2010 VA treatment record notes that the Veteran had tenderness of the left knee with abduction of the left hip.

On August 2011 VA compensation examination, the Veteran reported having flare-ups that he described as involving left knee pain on the medial side when standing with weight-bearing on the left foot; he did not totally extend the left knee while standing.  His flare-ups were severe, occurred 8 to 10 times a day, and lasted for hours.  Range of motion studies revealed left knee flexion to 110 degrees with pain beginning at 90 degrees; he was unable to fully extend the knee and extension ended at 5 degrees.  The Veteran performed repetitive testing with flexion limited to 90 degrees; there was no change in extension.  The examiner indicated that the additional limitation in the range of left knee motion with repetitive motion was due to excess fatigability and pain on movement.  There was pain on palpation of the joint line and muscle strength was 4/5.  Joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  There was no meniscus injury or knee surgery.  Assistive devices consisted of regular wheelchair use and occasional use of a cane.  The left knee disability did not cause functional impairment of the left extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays revealed advanced degenerative changes.

On February 2012 VA compensation examination, the Veteran denied having left knee pain or flare-ups; range of motion studies revealed flexion to 110 degrees and extension with pain starting at 0 degrees.  Extension was to 0 degrees and there was no objective evidence of painful motion.  He performed repetitive testing that revealed no changes in the ranges of motions.  There was also no evidence of functional loss and/or functional impairment after repetitive use.  There was no tenderness to palpation of the knee joint and muscle strength was 5/5.  Joint stability testing was normal and there was no evidence or history of subluxation or dislocation.  There was no meniscus injury or history of knee surgery.  The Veteran constantly used a wheelchair for ambulation.  The left knee disability did not cause functional impairment of the left extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The left knee disability did not impact his ability to work.  The Veteran added that he no longer experienced any pain and nothing bothered him.

The current 10 percent rating for the left knee disability is based on Codes 5299-5257.  A zero percent rating is assigned for limitation of extension, beginning August 23, 2011.  

With regard to the 10 percent rating, a higher rating is assignable under Code 5257 when there is at least moderate impairment of recurrent subluxation or lateral instability.  Although the Veteran was noted to wear a brace and he reported falling twice between the March 2007 and June 2008 VA compensation examinations, the VA compensation examiners indicated that there was no history of subluxation or dislocation and that joint stability testing was normal.  See August 2011 and February 2012 VA compensation examinations.  Thus, a preponderance of the evidence is against finding that the disability is manifested by moderate or severe knee impairment of recurrent subluxation or dislocation.

Regarding limitation of left knee extension, the most recent examination of February 2012 indicates there was full extension with no painful motion or function impairment on repetitive use, the evidence as of this date supports a non compensable rating.  However, based on the record, a 10 percent rating is assignable prior to February 23, 2012.  On the June 2008 VA compensation examination, left knee extension was limited by 10 degrees.  In light of the criteria, a 10 percent rating is warranted with this degree of limitation.  Given that March 2007 and August 2011 VA compensation examination reflected 5 degrees of limitation of extension with evidence of painful motion and excess fatigability that produced additional limitation, the 10 percent rating is applicable dating back to February 2007 when the claim for increase was received until the February 2012 examination.  An even higher rating is not assigned since left knee extension was not shown to be limited to 15 degrees.  Since the additional factors such as painful motion and excess fatigability were considered in assigning the 10 percent rating and they did not produce more significant additional impairment than would be compatible with a 10 percent rating, the disability does not approximate extension limited to 15 degrees.

E.  Extra-schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2012).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities at issue in this appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Veteran's primary complaints regarding his low back, left hip, left knee, and left ankle disabilities involve such symptoms as pain, tenderness to palpation, and an inability to stand or walk for prolonged periods, all of which are contemplated by the schedular rating criteria.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning attributable to his disabilities is reasonably contemplated by the Rating Schedule under the first prong of the Thun analysis.  The levels of the disabilities are also contemplated in the various diagnostic codes and correspond to the overall disability picture presented.  Furthermore; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disabilities exceeds that contemplated by the assigned ratings.  38 C.F.R. § 4.1.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is unwarranted.


ORDER

A rating higher than 30 percent for the left ankle disability is denied.

A rating higher than 20 percent for the low back disability is denied.

A rating for left thigh degenerative disease higher than 10 percent prior to August 23, 2011, and greater than 20 percent beginning on that date is denied.

A compensable rating for limited left thigh flexion beginning August 23, 2011 is denied.

A rating higher than 10 percent for a left knee disability (recurrent subluxation and lateral instability component) is denied.

A 10 percent rating for limitation of left knee extension prior to February 23, 2012 however is granted, subject to the statutes and regulations governing the payment of VA compensation.

But a compensable rating for limitation of left knee extension beginning on February 23, 2012 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


